04/08/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                        Assigned on Briefs December 3, 2019

              STATE OF TENNESSEE v. JOHN DAVID HUDSON

                 Appeal from the Circuit Court for Madison County
                        No. 18-235 Donald H. Allen, Judge
                     ___________________________________

                           No. W2019-00337-CCA-R3-CD
                       ___________________________________

A Madison County jury convicted the Defendant-Appellant, John D. Hudson, of evading
arrest (motor vehicle flight) (count one), criminal impersonation (count two), driving
with a revoked license (count three), a first offense seat-belt infraction (count four), and
failure to obey a traffic control device (count five). Following a hearing, the trial court
sentenced the Defendant as a Range II multiple offender to four years for evading arrest,
six months for criminal impersonation, six months for driving on a revoked license, thirty
days for the seat belt infraction, and thirty days for the failure to obey a traffic control
device. The trial court ordered counts one, two, and three to be served consecutively, and
a concurrent term of thirty days for the remaining counts, for an effective sentence of five
years imprisonment. The sole issue presented on appeal is whether the trial court abused
its discretion in imposing partial consecutive sentencing. Upon review, we affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which ROBERT H.
MONTGOMERY, JR., and J. ROSS DYER, JJ., joined.

Harold E. Dorsey, Alamo, Tennessee, for the Defendant-Appellant, John David Hudson.

Herbert H. Slatery III, Attorney General and Reporter; Ronald L. Coleman, Assistant
Attorney General; Jody Pickens, District Attorney General; and Bradley F. Champine,
Assistant District Attorney General, for the Appellee, State of Tennessee.

                                        OPINION

        Because the Defendant does not challenge the evidence supporting his convictions
in this case, we will provide a brief summary of the facts for background purposes only.
On June 10, 2016, the Madison County Metro Narcotics Unit was conducting
surveillance of the Defendant’s home in connection with a recent burglary of stolen
weapons and observed the Defendant get in a car and drive away. An officer in an
unmarked car followed the Defendant, who was not wearing a seatbelt. The officer
believed the Defendant was the burglary suspect, and for safety reasons, the officer
waited for back-up from other officers in marked patrol cars and approval for helicopter
assistance prior to initiating a traffic stop. Once these measures were in place, the officer
activated the blue lights and sirens on his car to signal the Defendant to stop. The
Defendant did not comply, and a high-speed chase ensued. During the chase, the
Defendant drove through several red traffic lights, and he accelerated to speeds of
approximately sixty miles per hour in a thirty-mile-per-hour speed zone. The Defendant
eventually crossed the center lane into oncoming traffic, causing the officers to end their
pursuit due to the danger it posed to other cars and pedestrians. Based on helicopter
surveillance, the Defendant was ultimately apprehended in a nearby store. Upon arrest,
the Defendant provided the officers with the false identification of Harold Wayne
Hudson, later determined to belong to his brother. Records from the Tennessee
Department of Safety also confirmed that at the time of the chase the Defendant’s
driver’s license had been revoked. Video recordings of the chase from a patrol car and
the helicopter were admitted into evidence at trial and shown to the jury. The camera
followed the Defendant’s car until he abandoned it in a parking lot and fled on foot.
Based on this proof, the Defendant was convicted of the above offenses, and the jury
imposed the maximum fine for each.

       On December 3, 2018, the trial court conducted a sentencing hearing. The
presentence report was the only evidence admitted at the hearing. The presentence report
showed that the Defendant, age 46, attended high school but dropped out in the tenth
grade. He subsequently received his general education development (GED) certificate,
and at the time of the offense, was employed at Kellogg’s Company as a supervisor. The
report further reflected that the Defendant was married with several adult children. The
following statement explaining the Defendant’s version of the offense was included in the
report, “I was wanted on a child support warrant and didn’t want to go to jail and [lose]
my job as a supervisor.” The Defendant had a criminal history consisting of four felony-
drug related convictions and nine misdemeanor traffic-related convictions, all of which
occurred prior to 2000.

        The State argued that the Defendant’s sentence should be enhanced because of his
prior felony convictions, his willingness to flee when the risk to human life was high, and
the fact that he is a career criminal. In response, the Defendant argued that no one was at
risk of serious injury during the chase and that he is not a dangerous nor a professional
criminal. In sentencing the Defendant, the trial court found that the Defendant had a
history of criminal convictions beyond what was necessary to establish him as a Range II
offender, as well as a history of committing new offenses while on probation or parole.
The trial court gave both enhancement factors great weight, and it did not find any
                                            -2-
mitigating factors. The court also found that the Defendant was not a good candidate for
alternative sentencing and that consecutive sentencing was necessary to protect society.
The trial court imposed an effective sentence of five years’ imprisonment, as reflected in
the chart below, and ordered the Defendant to serve his six-month sentences in counts
two and three in the local jail before his four-year sentence in count one.

Count One      Evading Arrest (Motor Vehicle Flight)          Four years consecutively to
                                                              counts one and two; $3000
                                                              fine
Count Two      Criminal Impersonation                         Six months at 75%;
                                                              consecutively to counts one
                                                              and three; $500
Count Three    Driving While License Revoked                  Six months at 75%;
                                                              consecutively to counts two
                                                              and one; $500
Count Four     Failure to Wear Seatbelt First Offense         Thirty days at 75%, $50 fine
Count Five     Failure to Required Traffic Control Device     Thirty days at 75%, $50 fine

      The Defendant filed a motion for a new trial, and following a hearing, it was
denied by the trial court on January 22, 2019. The Defendant now timely appeals.

                                          ANALYSIS

        The Defendant contends that the trial court abused its discretion in imposing
partial consecutive sentencing. To support his claim, the Defendant argues that he has
not been convicted of a crime since 2000 and that consecutive sentencing is not
proportional to the severity of the convictions. In response, the State argues that the
amount of time since a defendant’s last conviction is not relevant to the determination of
consecutive sentencing and the Defendant’s extensive criminal history is sufficient to
justify consecutive sentencing. We agree with the State.

       Where a defendant is convicted of one or more offenses, the trial court has
discretion to decide whether the sentences shall be served concurrently or consecutively.
Tenn. Code Ann. § 40-35-115(a) (2006). The Tennessee Supreme Court has held, “[T]he
abuse of discretion standard, accompanied by a presumption of reasonableness, applies to
consecutive sentencing determinations.” State v. Pollard, 432 S.W.3d 851, 860 (Tenn.
2013). A trial court may order multiple offenses to be served consecutively if it finds by
a preponderance of the evidence that a defendant fits into at least one of seven categories
enumerated in code section 40-35-115(b). Those categories include:


                                           -3-
       (1) The defendant is a professional criminal who has knowingly devoted
       the defendant’s life to criminal acts as a major source of livelihood;

       (2) The defendant is an offender whose record of criminal activity is
       extensive;

       (3) The defendant is a dangerous mentally abnormal person so declared by
       a competent psychiatrist who concludes as a result of an investigation prior
       to sentencing that the defendant’s criminal conduct has been characterized
       by a pattern of repetitive or compulsive behavior with heedless indifference
       to consequences;

       (4) The defendant is a dangerous offender whose behavior indicates little or
       no regard for human life and no hesitation about committing a crime in
       which the risk to human life is high;

       (5) The defendant is convicted of two (2) or more statutory offenses
       involving sexual abuse of a minor with consideration of the aggravating
       circumstances arising from the relationship between the defendant and
       victim or victims, the time span of defendant’s undetected sexual activity,
       the nature and scope of the sexual acts and the extent of the residual,
       physical and mental damage to the victim or victims;

       (6) The defendant is sentenced for an offense committed while on
       probation; or

       (7) The defendant is sentenced for criminal contempt.

Tenn. Code Ann. § 40-35-115(b) (2006). An order of consecutive sentencing must be
“justly deserved in relation to the seriousness of the offense.” Tenn. Code Ann. § 40-35-
102(1); see State v. Imfeld, 70 S.W.3d 698, 708 (Tenn. 2002). In addition, the length of a
consecutive sentence must be “no greater than that deserved for the offense committed.”
Tenn. Code Ann. § 40-35-103(2); see Imfeld, 70 S.W.3d at 708.

        The Defendant disputes the trial court’s order of partial consecutive sentencing
and contends that, as a result, he received an excessive sentence. We cannot agree.
Although the Defendant minimizes his conduct by focusing solely on the misdemeanor
driving convictions, the Defendant engaged in a high-speed chase, during which he drove
through several red traffic lights, accelerated to speeds in excess of sixty miles per hour
in a residential area, crossed the center lane into oncoming traffic, and almost caused a
collision. While on bond for the instant case, the Defendant was arrested for another set
                                           -4-
of similar offenses in another county. The presentence report showed that the Defendant
had previously been convicted of four felony drug convictions and nine misdemeanors.
The trial court detailed the Defendant’s criminal history at sentencing and determined
that it was extensive. See Tenn. Code Ann. § 40-35-115(b)(2); State v. Nelson, 275
S.W.3d 851, 870 (Tenn. Crim. App. 2008) (citing State v. Adams, 973 S.W.2d 224, 231
(Tenn. Crim. App. 1997)( “[A]n extensive criminal history, standing alone, is enough to
justify the imposition of consecutive sentencing.”). At the core of the Defendant’s
challenge to his sentence is the fact that his last conviction occurred almost twenty years
before the instant offenses and that he had been released from prison for almost ten years
without incident. We acknowledge and common-sense dictates that the chronological
remoteness of a prior criminal conviction can be a mitigating factor in sentencing.
Nevertheless, the remoteness of a prior conviction does not preclude the trial court from
considering whether a defendant has an extensive criminal history. See e.g., State v.
Kenneth Ford, No. W2007-02149-CCA-R3-CD, 2009 WL 1034522, at *5 (Tenn. Crim.
App. Apr. 17, 2009) (citing State v. Michael W. Cooper, No. M2001-00440-CCA-R3-
CD, 2002 WL 360222, at *3 (Tenn. Crim. App. Mar. 6, 2002) (noting that remoteness of
past sentences is not relevant to whether a defendant has an extensive criminal history.).
Because the record supports the trial court’s determination that the Defendant has an
extensive criminal history, we conclude that the trial court did not abuse its discretion in
imposing partial consecutive sentencing. The Defendant is not entitled to relief.

                                        CONCLUSION

       The judgments of the trial court are affirmed.




                                             ____________________________________
                                             CAMILLE R. MCMULLEN, JUDGE




                                           -5-